Fourth Court of Appeals
                                            San Antonio, Texas
                                                    March 11, 2015

                                                No. 04-14-00644-CR



                                             Elton Anthony BRANCH,
                                                     Appellant

                                                          v.
                                            The State of TexasAppellee/s
                                             THE STATE OF TEXAS,
                                                      Appellee

                         From the 399th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR7555
                                  Honorable Ray Olivarri, Judge Presiding

                                                        ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to April 8, 2015.

                                                                PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Mary Beth Welsh                                 James Clayton Oltersdorf
                 Assistant Criminal District Attorney            434 S Main Ave Ste 205
                 Paul Elizondo Tower                             San Antonio, TX 78204-1118
                 101 W. Nueva, Suite 370
                 San Antonio, TX 78205